DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8-11 and 16-17.  
Claims 1-20 remain pending in this application.  
The rejections to claims 9 and 16-20 under 35 USC 112, second paragraph set forth in the previous Office Action are withdrawn in response to applicant’s amendments.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Claims 1 and 16 have been amended to include the phrase “an individual light emitting diode” however the specification while discloses the light source (34, or 34-1, 34-2, Figures 4-8), is a VCSEL device, (please see paragraph [0022]) the specification fails to teach explicitly how to make the VCSEL device an “individual light emitting diode”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Pesach et al (US 2013/0038881 A1) in view of the US patent application publication by Price (US 2007/0241933 A1).  

Claim 1 has been amended to necessitate the new grounds of rejection.  
Pesach et al teaches an integrated optical projection module (150, Figure 9C) serves as the structured light projector for generating a far-field image of light dots in a defined pattern, (please see Figure 10A), that is comprised of an individual light emitting device  (100, Figure 
It is implicitly true or obvious modification to one skilled in the art to make the diffractive optical element or the DOE to diffract the compensated beam into non-zero diffraction orders so as to create an interference pattern of the light dots that exhibiting the defined pattern.  
Claim 1 has been amended to include the phrase “an individual light emitting diode” that is rejected under 35 USC 112, first paragraph, set forth above.  Pesach et al teaches that the individual light source (100, Figure 9C) is a VCSEL die (100, please see paragraph [0064]), which is the same as the disclosure in the specification of the instant application.   This means the VCSEL die (100, Figure 9C) taught by Pesach et al may also be an individual light emitting diode the same way as the instant application.  Furthermore, as demonstrated by Price et al, a VCSEL light source (312, Figure 3(a) may be an individual light emitting diode (LED, please see paragraph [0040]).  It would then have been obvious to apply the teachings of Price et al to make the individual VCSEL element contains an individual light emitting diode for the benefit of using are well-known light emitting diode (i.e. standard LED) as the light source.  


With regard to claim 4, as shown in Figure 9C, Pesach et al teaches that the non-uniform pattern of the plurality of grating features (154) comprises a non-uniform thickness of individual grating features forming the plurality of grating features.  
With regard to claim 6, as shown in Figure 9C, Pesach et al teaches that the non-uniform pattern of the plurality of grating features (154) comprises both a non-uniform thickness of the plurality of grating features and a non-uniform spacing between adjacent grating features.  
With regard to claim 7, Pesach et al teaches that the non-uniform pattern of the diffractive optical element (154, Figure 9C), having at least a first thickness and a second thickness.  The spacing between adjacent grating features by at least a first spacing and a second spacing.  The diffractive optical element is configured to form compensated higher order diffractive optical element.  Although this reference does not teach explicitly that the diffractive optical element has only two thickness and two spacing, such modification would have been obvious to one skilled in the art to ensure the diffractive optical element having desired diffraction efficiency and diffraction property.  
With regard to amended claim 8, Pesach et al teaches that the light emitting device may be a single mode light source, (please see paragraph [0063]).  For the reasons set forth in amended claim 1, Pesach et al in light of Price et al the light emitting device may be an individual light emitting diode.  
With regard to amended claim 9, Pesach et al teaches that the light source may comprise single mode light source, (please see paragraph [0063]).  It however does not teach explicitly that 
With regard to amended claims 10 and 11, Pesach et al also teaches that the light emitting device may be a vertical cavity surface-emitting laser die (100, VCSEL die, please see paragraph  [0070]).  For the reasons set forth in amended claim 1, Pesach et al in light of Price et al the light emitting device may be an individual light emitting diode.  

Claims 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al and Price et al as applied to claim 1 above, and further in view of the US patent application publication by Fattal et al (US 2014/0321495 A1).
The integral optical projection module taught by Pesach et al in combination with the teachings of Price et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, Pesach et al teaches the diffractive optical element (DOE, 154, Figure 9C) has non-uniform spacing however it does not teach explicitly that the non-uniform spacing increases in size.  Fattal et al in the same field of endeavor teaches an integrated gratin element that includes an individual light emitting device and a grating element (212) wherein the grating element has a non-uniform spacing that increases in size as measured from a center region of the specialized diffractive optical element outward, (please see Figures 2B-4).  It would then have been obvious to one skilled in the art to apply the teachings of Pesach et al to modify 
With regard to claim 12, Pesach et al teaches that the light emitting device may comprise a vertical cavity surface-emitting laser (100, VCSEL, please see Figure 9C), wherein Pesach et al teaches an integrated optical projection module is comprised of the VCSEL including an optoelectronic substrate (152, Figure 9C), wherein the VCSEL is disposed upside-down, however it does not teach explicitly that the non-collimated light is directed through a thickness of a supporting substrate.   Fattal et al teaches a different design for the projection module with VCSEL, wherein an optoelectronic substrate (214, Figure 2B) is included with the VCSEL is disposed upside-down with the non-collimated light is directed through a thickness of the supporting substrate (214) and exiting through a major surface of the supporting substrate.
With regard to claim 13, Fattal et al further teaches that the diffractive optical element (212) is disposed on the major surface of the supporting substrate (214, Figure 2B and paragraph [0025]).  With regard to claim 14, Fattal et al also teaches that the diffractive optical element comprises a non-uniform arrangement of the plurality of grating features etched within a surface layer (212) formed on the major surface of the supporting substrate, (please see paragraph [0025]).  
It is within general level of skill in the art to apply the teachings of Fattal et al to modify the design and arrangement of the integrated projection device with VCSEL as desired.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al and Price et al as applied to claim 1 above and further in view of the patent issued to Ehbets et al (PN. 6,545,808).  

With regard to claim 5, Pesach et al teaches that the non-uniform pattern of the diffractive optical element has a non-uniform thickness, (154, Figure 9C), but does not teach explicitly that the thickness of the grating decreases as measured from a center region of the diffractive optical element outward.  Ehbets et al in the same field of endeavor teaches a diffraction grating that has variable thickness with thickness decreases from center region of the diffractive optical element outward, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Ehbets et al to modify the diffractive optical element to have the thickness decreases from the center of the diffractive optical element outward for the benefit of making the diffractive optical element to have variable efficiency.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Pesach et al (US 2013/0038881 A1) in view of the US patent application publication by Fattal et al (US 2014/0321495 A1).  
Claim 15 has been amended to necessitate the new grounds of rejection.  
Pesach et al teaches an integrated optical projection module (150, Figure 9C) serves as the structured light projector, that is comprised of an individual light emitting device  (100, Figure 9C) that is providing as an output a non-collimated light beam, (as demonstrated in Figure 9A), a diffractive optical element (DOE, 154) serves as the specialized diffractive optical element disposed over and in alignment with individual light emitting device in an one-to-one relationship, wherein the DOE or the specialized diffractive optical element comprising a plurality of grating features arranged in a non-uniform pattern (please see Figure 9C) configured 
It is implicitly true or obvious modification to one skilled in the art to make the diffractive optical element or the DOE to diffract the compensated beam into non-zero diffraction orders so as to create an interference pattern of the light dots that exhibiting the defined pattern.  
This reference however does not teach explicitly to have a plurality of individual laser diodes and a plurality of specialized diffractive optical element that each laser diode and each of the diffractive optical element is in a one-to-one relationship. 
Fattal et al in the same field of endeavor teaches an optical system that is capable of generating structured light, (please see Figure 8) wherein the device is comprised a plurality of optoelectronic components, which known in the art includes laser diodes,  (802-1 and 802-2, Figure 8), each laser diode providing as an output a non-collimated light beam, and a plurality of gratings (808-1 and 808-2) that each of the laser diode and each of the grating are in one-to-one relationship, (please see Figure 8, paragraphs [0042] and [0043]).  Fattal et al teaches that each of the optoelectronic components may be a VCSEL, (please see paragraph [0022]).  It would then have been obvious to one skilled in the art to apply the teachings of Fattal et al to modify the integrated optical projector to include a plurality of individual laser diodes and a plurality of diffractive optical elements that are in one-to-one relationship for the benefit of make the projector comprises multiple individual light emitting device such as laser diodes to output a plurality of interference patterns associated with the plurality of the individual layer diodes.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Pesach et al (US 2013/0038881 A1) in view of the US patent application publication by Price et al (US 2007/0241933 A1).
Claim 16 has been amended to necessitate the new ground of rejection.  
Pesach et al teaches an integrated optical projection system that is capable of projecting of structured light, which implicitly includes the method for fabricating the projection optical system, wherein the method comprises the step of providing an individual vertical cavity surface emitting laser (VCSEL, 100, Figure 9C), serves as the light emitting device generating a non-collimated output beam, (please see Figure 9A), and the step of configuring a plurality of a plurality of grating features (154, Figure 9C) of a diffractive optical element to exhibit a non-periodically varying dimensions and spacing, or a non-uniformity, to implicitly compensate for the non-planar wavefront and phase retardation of the non-collimated output beam and diffract a compensated into diffracted beam wherein the diffracted beam may create as an output an interference pattern of light dots exhibiting a predefined pattern, (please see Figure 10A).  
It is implicitly true or obvious modification to one skilled in the art to make the diffractive optical element or the DOE to diffract the compensated beam into non-zero diffraction orders so as to create an interference pattern of the light dots that exhibiting the defined pattern.  
This reference has met all the limitations of the claim but it does not teach explicitly to include the step of analyzing the non-collimated output beam to determine a specific non-planar wavefront and phase retardation associated with the non-collimated output beam.  However since the diffractive optical element operates the same as the instant application to compensate for the specific non-planar wavefront and phase retardation as to create an interference pattern of light 
Claim 16 has been amended to include the phrase “providing an individual light emitting diode” that is rejected under 35 USC first paragraph for the reasons set forth above.  
Pesach et al teaches that the individual light source (100, Figure 9C) is a VCSEL die (100, please see paragraph [0064]), which is the same as the disclosure in the specification of the instant application.   This means the VCSEL die (100, Figure 9C) taught by Pesach et al may also be an individual light emitting diode the same way as the instant application.  Furthermore, as demonstrated by Price et al, a VCSEL light source (312, Figure 3(a) may be an individual light emitting diode (LED, please see paragraph [0040]).  It would then have been obvious to apply the teachings of Price et al to make the individual VCSEL element contains an individual light emitting diode for the benefit of using are well-known light emitting diode (i.e. standard LED) as the light source.  

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al and Price et al as applied to claim 16 above and further in view of the US patent application publication by Fattal et al (US 2014/0321495 A1).
The integrated optical projection system taught by Pesach et al in combination with the teachings of Price et al as described in claim 16 above has met all the limitations of the claims.  
With regard to claims 17-20, Pesach et al teaches that the integrated optical projection system comprises a vertical cavity surface emitting laser (VCSEL, 100, Figure 9C) provided on a support substrate and orientated to emit the non-collimated output beam.  However it does no 
 Fattal et al in the same field of endeavor teaches an integrated optical projection device  that is comprised of  the VCSEL including an optoelectronic substrate (216, Figure 2B), that is provided on a supporting substrate (214) and oriented to emit the non-collimated output beam through a thickness of the support substrate exiting at a major surface of the supporting substrate.  With regard to claim 18, Fattal et al teaches that the diffractive optical element (212) is disposed on the major surface of the supporting substrate (214, Figure 2B and paragraphs [0025] to [0027]) to form a monolithic structural light projector.  With regard to claim 19, Fattal et al teaches that the diffractive optical element comprises a non-uniform arrangement of the plurality of grating features that may directly etched into the major surface of the supporting substrate, (310, please see paragraph [0026] and [0027]).  With regard to claim 20, Fattal et al teaches that the diffractive optical element is formed by depositing a layer of semiconductor material on the major surface of the support substrate, patterned the layer of semiconductor material to exhibit the non-uniform pattern and etching the patterned layer to create the plurality of non-uniform grating featured of the diffractive optical element, (please see paragraphs [0026] and [0027]).   
It would then have been obvious to one skilled in the art to apply the teachings of Fattal et al to modify the projection system of Pesach et al for the benefit of providing a different arrangement and design for the projection system with the VCSEL device.  
With regard to amendment to claim 17, For the reasons set forth in amended claim 1, Pesach et al in light of Price et al the light emitting device may be an individual light emitting diode.  
Claim 1, 2, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Romano et al (US 2016/0286202 A1) in view of the US patent application publication by Pesach et al (US 2013/0038881 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Romano et al teaches a structured light projector for generating a far-filed image of light in a defined pattern that is comprised of an individual light emitting diode, (12.1.1 or 12.1.2 … 12.n.n Figure 1, Romano et al discloses VCSEL is a typical laser diode paragraph [0012]), generating as an output a non-collimated light beam, and a special diffractive optical element (14, with a plurality of cells 16.1.1…16.n.n) disposed to intercept the non-collimated light beam from the individual light emitting diode wherein the specialized diffractive optical element comprising a plurality of grating features arranged in a non-uniform pattern configured to compensate for wavefront and phase retardation of non-collimated beam and thereafter diffract the compensated beam into non-zero diffraction orders so as to create as an output from the individual light emitting diode an interference pattern of light exhibiting the defined pattern.  
This reference has met all the limitations of the claims, it however does not teach the output comprises light does in the defined pattern.  Pesach et al in the same field of endeavor teaches a structured light projector that is comprised of an individual VCSEL laser die (100, Figure 9C) with a specialized diffractive element wherein the interference output light comprises light does in a defined pattern.  It would then have been obvious to apply the teachings of Pesach et al to modify the projector of Romano et al for the benefit of making the structured light of the output includes light dots in a defined pattern.  
With regard to claim 2, Romano et al teaches that the diffractive optical element (14) comprises non-uniform pattern of the plurality of grating features comprises non-uniform 
With regard to claim 4, as shown in Figure 9C, Pesach et al teaches that the non-uniform pattern of the plurality of grating features (154) comprises a non-uniform thickness of individual grating features forming the plurality of grating features.  
With regard to claim 6, as shown in Figure 9C, Pesach et al teaches that the non-uniform pattern of the plurality of grating features (154) comprises both a non-uniform thickness of the plurality of grating features and a non-uniform spacing between adjacent grating features.  
With regard to claim 7, Pesach et al teaches that the non-uniform pattern of the diffractive optical element (154, Figure 9C), having at least a first thickness and a second thickness.  The spacing between adjacent grating features by at least a first spacing and a second spacing.  The diffractive optical element is configured to form compensated higher order diffractive optical element.  Although this reference does not teach explicitly that the diffractive optical element has only two thickness and two spacing, such modification would have been obvious to one skilled in the art to ensure the diffractive optical element having desired diffraction efficiency and diffraction property.  
With regard to amended claim 8, Pesach et al teaches that the light emitting device may be a single mode light source, (please see paragraph [0063]).  Romano et al teaches to utilize individual light emitting diode (12, please see paragraph [0012]) as the light source.   
With regard to amended claim 9, Pesach et al teaches that the light source may comprise single mode light source, (please see paragraph [0063]).  It however does not teach explicitly that the light source may alternatively comprise a multi-mode light source.  But single mode light 
With regard to amended claims 10 and 11, Pesach et al also teaches that the light emitting device may be a vertical cavity surface-emitting laser die (100, VCSEL die, please see paragraph  [0070]).  Romano et al teaches to utilize individual light emitting diode (12, please see paragraph [0012]) as the light source.   

Claims 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al and Pesach et al as applied to claim 1 above, and further in view of the US patent application publication by Fattal et al (US 2014/0321495 A1).
The structured light projection taught by Romano et al in combination with the teachings of Pesach et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, both Romano et al and Pesach et al teach the diffractive optical element (14, Figure 1 of Romano et al or DOE, 154, Figure 9C of Pesach et al) has non-uniform spacing however it does not teach explicitly that the non-uniform spacing increases in size.  Fattal et al in the same field of endeavor teaches an integrated gratin element that includes an individual light emitting device and a grating element (212) wherein the grating element has a non-uniform spacing that increases in size as measured from a center region of the specialized diffractive optical element outward, (please see Figures 2B-4).  It would then have been obvious to one skilled in the art to apply the teachings of Pesach et al to modify the non-uniform spacing 
With regard to claim 12, both Romano et al and Pesach et al teaches that the light emitting device may comprise a vertical cavity surface-emitting laser (12, of Romano or 100, VCSEL, please see Figure 9C of Pesach et al), wherein Pesach et al teaches an integrated optical projection module is comprised of the VCSEL including an optoelectronic substrate (152, Figure 9C), wherein the VCSEL is disposed upside-down, however it does not teach explicitly that the non-collimated light is directed through a thickness of a supporting substrate.   Fattal et al teaches a different design for the projection module with VCSEL, wherein an optoelectronic substrate (214, Figure 2B) is included with the VCSEL is disposed upside-down with the non-collimated light is directed through a thickness of the supporting substrate (214) and exiting through a major surface of the supporting substrate.
With regard to claim 13, Fattal et al further teaches that the diffractive optical element (212) is disposed on the major surface of the supporting substrate (214, Figure 2B and paragraph [0025]).  With regard to claim 14, Fattal et al also teaches that the diffractive optical element comprises a non-uniform arrangement of the plurality of grating features etched within a surface layer (212) formed on the major surface of the supporting substrate, (please see paragraph [0025]).  
It is within general level of skill in the art to apply the teachings of Fattal et al to modify the design and arrangement of the integrated projection device with VCSEL as desired.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al and Pesach et al as applied to claim 1 above and further in view of the patent issued to Ehbets et al (PN. 6,545,808).  
The optical system for projecting a structured light taught by Romano et al in combination with the teachings of Pesach et al as described in claim 1 has met all the limitations of the claims.  
With regard to claim 5, Pesach et al teaches that the non-uniform pattern of the diffractive optical element has a non-uniform thickness, (154, Figure 9C), but does not teach explicitly that the thickness of the grating decreases as measured from a center region of the diffractive optical element outward.  Ehbets et al in the same field of endeavor teaches a diffraction grating that has variable thickness with thickness decreases from center region of the diffractive optical element outward, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Ehbets et al to modify the diffractive optical element to have the thickness decreases from the center of the diffractive optical element outward for the benefit of making the diffractive optical element to have variable efficiency.  


Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features of the claims that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/
Primary Examiner, Art Unit 2872